Citation Nr: 0325442	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a stomach disability.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1968 
to December 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and to the extent possible, has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.   

2.  The veteran was treated on one occasion in service for 
gastroenteritis.  

3.  A stomach disability is not shown to be related to 
service.  


CONCLUSION OF LAW

A stomach disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.655 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran filed his claim on this 
issue in 1999.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim prior to that time, this new law does 
not apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  However, the Board 
finds that due process has been afforded the veteran in the 
adjudication of this claim, to the extent possible.  In this 
regard, the Board notes that the RO has secured service 
medical records, and private medical records, regarding this 
issue.  The RO has scheduled the veteran for a VA 
examination; however, he did not report.  In April 2001, the 
veteran was informed of what the evidence must show to 
establish entitlement to service connection.  The statement 
of the case and supplemental statements of the case provided 
to the veteran and his representative, as well as additional 
correspondence to the veteran, informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  The Board finds that all relevant 
facts have been properly and sufficiently developed to the 
extent possible, and that no further assistance to the 
appellant is required to satisfy due process.  

The Board specifically notes that the veteran was scheduled 
for a VA examination in July 2003.  Without any explanation, 
he failed to report for the scheduled examination. All 
correspondence from the RO to the veteran was sent to him at 
his last known address, and has not been returned as 
undeliverable.

The Board notes that the "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
veteran must also be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  In a case such as this, where additional 
development is required to determine entitlement to service 
connection, a veteran may not passively sit by under 
circumstances where his cooperation is essential in obtaining 
the putative evidence.  Wood, 1 Vet. App. at 193.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2003). 

This is an appeal from a denial of an original claim of 
service connection, and the decision below is based on the 
evidence of record as required.  38 C.F.R. § 3.655.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Here, the service medical records show that the veteran was 
treated in service for gastroenteritis in May 1970.  However, 
at separation in December 1970, no stomach disability was 
noted on clinical evaluation.  After service, in April 1971, 
the veteran was treated at Tripler Army Medical Center after 
being initially cared for at Leeward Hospital due to an 
automobile accident.  The veteran had a rigid abdomen and 
vomited coffee grind material.  Corrective surgery was 
performed.  The current medical record shows that in 
September 1992, the veteran was treated at the St. Francis 
Medical Center for acute abdominal pain.  In May 1997, the 
veteran was treated for complaints of stomach cramps, and 
acute gastroenteritis was diagnosed.  When the veteran 
appeared before a hearing officer at the RO in January 2000, 
he testified that he injured his abdomen when he fell down in 
Vietnam.  A complete transcript is of record.  

Thus, acute gastroenteritis was diagnosed in service, and has 
been diagnosed currently.  What remains necessary for the 
veteran to establish service connection for the current 
disability is evidence of a nexus between the disability and 
service. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
There are no medical opinions to this effect on file. 
Consequently, the medical evidence in the matter of a nexus 
between the claimed disability and service is insufficient.

The Board attempted to develop the record for evidence of a 
nexus between the current diagnosis and service. The veteran 
was scheduled for a VA examination to determine whether there 
is such relationship. However, he failed to report for the 
examination.  Without that examination, the required nexus 
cannot be shown, and a critical factor for establishing 
service connection is not satisfied.  The Board notes that 
the veteran also has a duty to assist in the development of 
his claim; obviously, without his presence, an examination 
could not be conducted.  As noted above, the duty to assist 
is not a "one-way street."

Without competent evidence of a nexus, service connection for 
the claimed disability is not warranted.  As a layperson, the 
veteran is not competent to establish nexus by his own 
opinion.  See Espiritu, supra.  The preponderance of the 
evidence is against the claim, and the doctrine of resolving 
reasonable doubt in the veteran's favor does not apply. 


ORDER

Service connection for a stomach disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



